Name: Commission Regulation (EEC) No 908/93 of 19 April 1993 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 94/6 Official Journal of the European Communities 20 . 4. 93 COMMISSION REGULATION (EEC) No 908/93 of 19 April 1993 on the supply of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December- 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 38 444 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108 . 20 . 4. 93 Official Journal of the European Communities No L 94/7 ANNEX I LOT A 1 . Operation Nos ('): 1 541 /92 2. Programme : 1992 3. Recipient (2) : Bolivia 4. Representative of the recipient : Ofinaal, Calle Carrasco 1 323, Esq. Busch (Miraflores), La Paz, Jefe Ã rea Operaciones : Sra Rosario FrÃ ­as de Tapia (tel . 35 57 51 ) 5. Place or country of destination (5) : Bolivia 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (') : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B.I (a)) 8 . Total quantity : 3 285 tonnes (4 500 tonnes of cereals) 9 . Number of lots : one in three parts (Al : 1 785 tonnes ; A2 : 1 000 tonnes ; A3 : 500 tonnes) 10. Packaging and marking ( l0) (") : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B (2) (b) and II.B (3)) Markings in Spanish Supplementary markings : 'DistribuciÃ ³n gratuita 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Arica (6) 16. Address of the warehouse and, if appropriate, port of landing : Oficinas responsables Ofinaal : Al : Carretera La Paza-Viacha, 15 km, La Paz . A2 : Carretera Salida Oruro, La Paz 455, Zona Norte, Oruro A3 : Carretera a Tiquipaya, Zona Trojes, Cochabamba 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 31 . 5  13. 6. 1993 18. Deadline for the supply : 27. 8 . 1993 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 4. 5. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 18 . 5. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14  27. 6. 1993 (c) deadline for the supply : 10. 9 . 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1 . 6. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28 . 6  11 . 7. 1993 (c) deadline for the supply : 24. 9 . 1993 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30. 4. 1993, fixed by Commission Regulation (EEC) No 724/93 (OJ No L 74, 27. 3. 1993, p. 66) No L 94/8 Official Journal of the European Communities 20 . 4. 93 LOTS B, C and D 1 . Operation Nos ('): 1416 and 1417/92 (lot B); 1433/92 (lot C); 1582 and 1583/92 (lot D) 2. Programme : 1992 3. Recipienti2): Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel. (3170) 33 05 757 ; fax 36 41 701 ; telex 30960 euron ni) 4. Representative of the recipient (8) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Uganda, Afghanistan (lot B), Ethiopia (lots C and D) 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (J) f) : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.A(l)(a)) 8 . Total quantity : 32 405 tonnes 9. Number of lots : three (lot B : 4 827 tonnes ; lot C : 10 000 tonnes ; lot D : 17 578 tonnes) 10 . Packaging and marking (9) ('") (") : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA (2) (a) and IIA (3)) lots C and D : bulk + 210 000 (C) + 210 000 (D 1 ) + 160 000 (D 2) bags and 100 (C) + 100 (D 1 ) + 75 (D 2) needles and necessary twine (2m/bag) ( l2) Markings in English Supplementary markings : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment (lots C and D : fob stowed) (") 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : lots B and C : 24. 5  13. 6. 1993 ; lot D : 7  27. 6. 1993 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 4. 5. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 18 . 5 . 1993 (b) period for making the goods available at the port of shipment : lots B and C : 7  27. 6. 1993 ; lot D : 21 . 6  11 . 7. 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon (Brussels time) on 1.6. 1 993 (b) period for making the goods available at the port of shipment : lots B and C : 21 . 6  11.7. 1993 ; lot D : 5  25. 7. 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bru ­ xelles (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30 . 4. 1993, fixed by Commission Regulation (EEC). No 724/93 (OJ No L 74, 27. 3. 1993, p. 66) 20. 4. 93 Official Journal of the European Communities No L 94/9 LOT E 1 . Operation Nos (') : 1418 - 1421 /92 and 111 /93 2. Programme : 1992 and 1993 3. Recipienti2): Euronaid PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 euron ni) 4. Representative of the recipient f) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Haiti, Madagascar, Burundi 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (J) f) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B ( 1 ) (a)) 8 . Total quantity : 1 123 tonnes (1 539 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking f) (10) (") : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B (2) (d) and II.B (3)) Markings in French Supplementary markings : see Annex II 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  -14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment : 24. 5  13 . 6 . 1993 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 4. 5. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 18 . 5. 1993 (b) period for making the goods available at the port of shipment : 7  27. 6 . 1 993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1 . 6. 1993 (b) period for making the goods available at the port of shipment : 21 . 6  11 . 7. 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 / 25570 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 295 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30. 4. 1 993, fixed by Commission Regulation (EEC) No 724/93 (OJ No L 74, 27. 3 . 1993, p. 66) No L 94/10 Official Journal of the European Communities 20 . 4. 93 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine- 131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the accession compensatory amounts. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 8 to 12 of Commission Regulation (EEC) No 3819/92 (OJ No L 387, 31 . 12. 1992, p. 17) shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : Peru : C. Manuel Gonzalez Olaechea, 247 San Isidro, Lima, (tel . (51-14)41 58 27). (6) The proof of payment of expenses 'planilla de gastos' arising at the port of Arica must be submitted with the payment application. Office for the payment of the 'planilla de gastos' : AADAA (AdministraciÃ ³n Autonoma de Almacenes Aduaneros), Casilla 5259 (fax (02) 39 20 62 ; tel . 35 99 21 up to 31 ), La Paz, Bolivia ; AADAA (AdministraciÃ ³n AutÃ ³noma de Almalcenes Aduaneros), Casilla 1437 (telex 221043 ; tel . 25 27 80 or 25 29 81 ), Arica, Chile . Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate. (8) The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. f) Lots B and E : shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (10) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (") Notwithstanding OJ No C 114, point V.A (3) (c) is replaced by the following : 'the words "European Community"'. ( I2) For the twine : 60 % polyester, 40 % cotton, 20/4, knotted free yarn, 5 000 m/kg, on spools of 3 kg. (u) Lots C and D : notwithstanding Articles 7(3)(f) and 13(2) of Regulation (EEC) No 2200/87, the price tendered must include all loading, handling, stowage and trimming costs . 20. 4. 93 Official Journal of the European Communities No L 94/ 11 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Inscriptions complÃ ©mentaires Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares B 4 827 B 1 : 3961 1416/92 ICR / 924611 / Jinja via Mombasa B 2 : 866 1417/92 DWH / 922832 / Kabul via Karachi C 10 000 1433/92 LWF / 925108 A / Assab D 17 578 D 1 : 10 000 1582/92 LWF / 925108 B / Assab D 2 : 7 578 1583/92 LWF / 925108 C / Assab E 1 123 El : 200 1418/92 Protos / 921510 / Port-au-Prince E 2 : 300 1419/92 CAM / 922058 / Antananarivo via Toamasina E 3 : 300 1420/92 CAM / 922059 / Ambatondrazaka via Toamasina E 4 : 123 1421 /92 CAM / 922060 / Toliary via Toamasina E 5 : 200 111 /93 Caritas B / 93 CAB 007 / Bujumbura via Dar es Salaam